Citation Nr: 0109623	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1955.  This appeal arises from a November 1999 decision of 
the Committee on Waivers and Compromises (Committee) of the 
St. Paul, Minnesota Debt Management Center (DMC), which 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits on the basis that 
the request was not filed in a timely manner.


FINDINGS OF FACT

1.  The first letter notifying the veteran of an overpayment 
of improved pension benefits was mailed to the veteran on 
September 27, 1997; included with this notice was information 
advising the veteran of his right to request waiver of the 
debt within 180 days.

2.  The veteran's request for waiver of the overpayment of 
improved pension benefits was dated September 23, 1999 and 
noted to be received by the RO on that same day, nearly two 
years following issuance of the notice of overpayment.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of improved pension benefits was not timely filed.  38 
U.S.C.A. §§ 5107, 5302(a), 7105 (West 1991); 38 C.F.R. § 
1.963(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that by letter dated in May 
1991, the veteran was awarded improved pension benefits, 
effective in November 1990.  By letter dated in September 
1997 and mailed to the veteran at his address of record, the 
RO notified the veteran that his improved pension benefits 
were terminated effective October 1, 1996, on the basis that 
his countable income was actually more than what the RO was 
originally led to believe.  This retroactive termination of 
benefits created the overpayment in question.

On September 27, 1997, the veteran was mailed a notice of 
overpayment of improved pension benefits.  Included with this 
notice was information regarding the veteran's right to 
request a waiver of the debt within 180 days.  The demand 
letter and the notice of appellate rights were mailed to the 
veteran's address of record.

The threshold question to be answered in this case is whether 
the veteran has submitted a timely request for waiver of 
recovery of an overpayment of improved pension benefits after 
notification of the indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  
See also 38 U.S.C.A. § 5302(a).

In the case at hand, the veteran's request for waiver of the 
overpayment of improved pension benefits, dated September 23, 
1999, was noted to be received by the RO that same day.  The 
request was submitted by the administrator at the veteran's 
nursing home; the administrator contended, essentially, that 
repayment of the debt would cause undue financial hardship 
for the veteran.

By decision in November 1999, the Committee denied the 
veteran's request for waiver of recovery of the overpayment 
because his request was not received within the requisite 180 
days following the notification of indebtedness.  The 
Committee cited 38 C.F.R. § 1.963(b) and 38 U.S.C.A. § 
5302(a) in its decision.  In March 2000, the RO received a 
notice of disagreement with the decision to deny the waiver 
request, wherein it was reported that the veteran had been 
living in a nursing home since April 1999.

In April 2000, the RO issued the veteran a statement of the 
case, which explained that his waiver request was denied on 
the basis that it was not received within the applicable time 
limit.  A substantive appeal, signed by the veteran, was 
received by the RO in April 2000.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment would have been 
received by the VA within 180 days from September 27, 1997.  
The uncontroverted evidence demonstrates that the veteran's 
request for waiver was received in September 1999, nearly 
eighteen months too late for consideration of the request.  
It has not been contended or shown that the veteran ever 
requested an extension of time to file a waiver request.  The 
law provides that the time limit may be extended when 
notification of indebtedness is delayed due to circumstances 
beyond the debtor's control.  Hospitalization could 
demonstrate circumstances beyond the debtor's control 
warranting an extension of the time limit.  Although it 
appears as though the veteran is currently living in a 
nursing home, the evidence of record shows that he was not 
living in a nursing home in September 1997.  He did not move 
into the nursing home until April 1999, well after the 180-
day time limit; therefore, he does not qualify for an 
extension of time to file a waiver request based on 
hospitalization.

In addition, the veteran has not substantiated that the 
letter notifying him of the indebtedness and the right to 
request a waiver was not received by him within a few days 
after it was posted.  Moreover, there is nothing in the 
record to establish that the demand letter notifying the 
veteran of his right to request a waiver was returned as 
undeliverable.  As previously stated, by letter dated 
September 27, 1997 and mailed to the veteran at his address 
of record, the DMC notified the veteran of overpayment of 
improved pension benefits and provided him with notice of 
appellate rights.  In November 1997, the veteran submitted an 
Improved Pension Eligibility Verification Report (EVR), but 
did not request waiver of the recovery of the overpayment at 
that time.  The EVR indicates that the veteran's address was 
the same address noted on the DMC's September 1997 notice of 
overpayment.  Under such circumstances there is no reason to 
believe that the demand letter was not received by the 
veteran.

Clearly, the veteran has not substantiated or even alleged 
that he failed to timely receive the initial notice of the 
overpayment and his right to request a waiver of that 
overpayment.  The facts are clear and establish beyond any 
doubt that he received the notice of the overpayment shortly 
after it was mailed.  His failure to request a waiver within 
180 days mandates a denial of his claim.

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the November 1999 
Committee decision and the April 2000 Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the evidence necessary to 
substantiate the claim.  Furthermore, it appears that all 
evidence identified by the veteran and his representative 
relative to this claim has been obtained and associated with 
the claims folder.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
improved pension benefits was not submitted, the appeal is 
denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

